Citation Nr: 0121091	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-22 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right hand disability, to include keratosis, on appeal from 
an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Columbia, South Carolina, which granted 
service connection for keratosis of the right hand.  A 10 
percent disability rating was assigned and the veteran has 
appealed the rating percentage.  

In April 2001, the claim was remanded so that the veteran 
could provide testimony before the Board.  Said hearing was 
held in May 2001, in Columbia, South Carolina, before the 
undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

The veteran has submitted a request for a total rating based 
on individual unemployability due to his service-connected 
disability.  This issue is not before the Board and is 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran suffers from some pain and stiffness in his 
right hand.  

3.  The veteran's dermatological condition of the right hand 
is not manifested by exudation, constant itching, lesions, or 
marked disfigurement.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's claim for an 
increased evaluation for a disability of the lumbar segment 
of the spine.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(A); 38 C.F.R. § 3.103 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for a disability of the right hand, to include keratosis, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7817 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1999, the veteran applied for VA compensation 
benefits claiming that he had a right hand disability that 
was caused by or the result of an inservice hand injury.  As 
a result of his claim, the veteran was examined by a VA 
doctor in August 1999.  Prior to the exam, the veteran 
complained to the examiner of calluses, pain with movement, 
stiffness, and a lack of flexion/strength of the hand.

Upon examination, the doctor noted the following:

The patient is noted to have diminished 
ability to grip.  He has diminished grasp 
and he holds objects between his thumb 
and pointer finger.  He is able to 
demonstrate finger flexion of his thumb 
to each finger.  He is able to abduct his 
finger.  He has impairment in using his 
hand for twisting, pulling, probing, fine 
writing.  On his pinky finger in the PIP 
there is a 0.5 cm circular area of 
callous.  This is tender to touch by 
subjective complaint.  It appears that he 
cannot bend particularly at that area.  

....

DIAGNOSIS:  Right hand with injury in 
1979 with callous formation that is 
chronic in pinky finger PIP.  The patient 
with decreased grip strength and 
decreased ability to write.  
Additionally, patient with sensitivity to 
anything touching the hand, especially 
water.  The patient holds objects with 
thumb and pointer to compensate.

X-ray films showed mild soft tissue swelling at the PIP 
joints.

The results of the examination were forwarded to the RO 
which, in December 1999, awarded service connection for 
keratosis of the right hand.  A disability rating of 10 
percent was assigned in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 7817 (1999).  The veteran was notified of the 
decision and he appealed, claiming that his hand disability 
should be rated higher.

The veteran then provided testimony before the Board in May 
2001.  During that hearing, the veteran claimed that his hand 
infringed on the type of employment he could perform.  He 
further stated that the hand caused him pain and was 
sometimes numb.

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has attempted to obtain relevant medical treatment records, 
the veteran has a VA medical examination, and the veteran has 
provided testimony before the Board for the purpose of 
explaining his contentions.  Additionally, the appellant has 
been provided appropriate notice of the pertinent laws and 
regulations, and he has been given the opportunity to provide 
additional information in support of his claim.  Thus, it is 
the determination of the Board that VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for this 
condition for any period of time since his original claim.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  

In the particular circumstances of this case, there is no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

As noted above, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2000).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has, at any time since his original claim, met the 
requirements for a higher disability rating.  See Fenderson.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The severity of the veteran's service-connected hand 
condition has been evaluated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7817 (2000).  When an unlisted condition is 
encountered, it is rated by analogy to the closest related 
disease or injury which addresses not only the functions 
affected but the anatomical location and symptomatology 
involved.  38 C.F.R. § 4.20 (2000).  The schedule for rating 
disabilities of the skin directs rating this condition as for 
eczema.  Eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant, is assigned a 50 percent evaluation.  
Where there is exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
warranted.  When there is exfoliation, exudation or itching, 
and it involves an exposed surface or an extensive area, a 10 
percent evaluation will be awarded.  With slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation is assigned.  38 
C.F.R. Part 4, Diagnostic Code 7806 (2000).

Government clinical records do not show treatment of the 
veteran's right hand skin condition.  Moreover, the most 
recent VA medical examination of the hand failed to show that 
the veteran was experiencing constant exudiation, extensive 
lesions, or what could reasonably be considered marked 
disfigurement.  Therefore, an increased evaluation is not 
warranted pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7806 
and 7817 (2000), and the claim is denied. 

However, the veteran's condition may also be rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5309 (2000), which 
addresses injury to Muscle Group IX, intrinsic muscles of the 
hand.  See 38 C.F.R. Part 4, Diagnostic Codes 5307 to 5309 
(2000).  The provisions of 38 C.F.R. § 4.55 (2000) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55 (2000).  

The provisions of 38 C.F.R. §4.56 (2000) provide that for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id.  

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1) (2000).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2) (2000).  History includes service department 
records or other evidence of in-service treatment for the 
wound and a record of a consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Id.  Objective 
findings include entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3) (2000).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability; and, if present, evidence of inability to 
keep up with work requirements.  Id.  Objective findings 
include an entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; and tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.  

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d)(4) (2000).  History includes service 
department records or other evidence showing hospitalization 
for a prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c) (2000), 
which are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56 
(2000).  If present, the following are also signs of severe 
muscle disability:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Diagnostic Code 5309 sets forth criteria for evaluating 
injuries to intrinsic muscles of the hand.  38 C.F.R. Part 4 
(2000).  This provision applies to the intrinsic muscles that 
supplement the function of the forearm muscles in delicate 
manipulative movements.  The intrinsic muscles include the 
thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A note to the criteria 
states:  

The hand is so compact a structure that 
isolated muscle injuries are rare, being 
nearly always complicated with injuries 
of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent.

Moreover, when evaluating this claim, the Board should 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2000).  

The veteran's service medical records reveals that he never 
actually suffered a specific injury of the right hand while 
in service.  Instead he was treated intermittently and 
diagnosed as having palmar keratosis in the flexor creases 
along with a chronic ulcer of the right little finger.  While 
in service, the veteran received treatment for the condition 
and there was no indication from the service medical records 
that his hand did not heal with good functional results or 
symptoms of muscle disability.  There is no evidence of 
current fascial defect, atrophy, or impaired tonus; and no 
impairment of function or metallic fragments retained in 
muscle tissue.  Thus, an evaluation in excess of 10 percent 
pursuant to the rating criteria for a muscle injury is not 
for application.  

In order to evaluate the veteran's disability of the right 
hand, the Board looks at the appropriate limitation of motion 
codes.  There is no evidence of any ankylosis of the fingers 
or wrist, and therefore provisions governing such a condition 
are inapplicable.  See 38 C.F.R. Part 4, Diagnostic Codes 
5214, 5220, 5221, 5222, and 5223 (2000).  The veteran 
complains of difficulty with grip strength and pain in the 
hand.  He has not commented on his ability to flex and extend 
the wrist.  Moreover, the most recent VA medical examination 
has not indicated that the veteran has any limitations on his 
flexion and extension of the wrist.  Hence, 38 C.F.R. Part 4, 
Diagnostic Code 5215 (2000) is not for application.  

The Board has considered rating under other criteria by 
analogy, but even that avenue does not warrant a rating in 
excess of the current 10 percent.  With essentially full 
range of motion, the Board cannot reasonably apply criteria 
which contemplates ankylosis.  In other words, while 
recognizing the veteran's complaints of increased pain, the 
Board must conclude that his overall right-hand disability, 
including such increased pain, still warrants a 10 percent 
rating.  There is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  Although the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is the conclusion of the Board that 
the awarded 10 percent disability rating contemplates the 
painful motion characteristic of a disorder affecting the 
hand, and the rating reflects mild impairment with pain and 
no evidence of functional loss beyond that contemplated by 
the various diagnostic codes.  

Thus, it is the conclusion of the Board that the evidence 
does not support an evaluation in excess of 10 percent for a 
right hand disability, to include keratosis, and the 
veteran's request is denied. 


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right hand disability, to include keratosis, on appeal from 
an initial grant of service connection, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

